In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-20-00017-CV




    IN RE LARRY T. LONG, INDIVIDUALLY, ET AL.




              Original Mandamus Proceeding




       Before Morriss, C.J., Burgess and Stevens, JJ.
                                            ORDER

       On March 17, 2020, Larry T. Long; Woodbine Production Corporation; Rusk County Well

Service, Inc.; and Larry T. Long, L. Allan Long, and B. Virginia Long, in their capacities as

trustees of The Lawrence Allan Long Trust, The Charles Edward Long Trust, The Larry Thomas

Long Trust, and The John Stephen Long Trusts (collectively Relators), filed a motion for

emergency relief pending a decision by this Court on their petition for writ of mandamus. The

motion for emergency relief asks this Court to stay the trial court’s January 31, 2020, orders

compelling Relators to respond to certain discovery requests served upon them in the underlying

lawsuit, including requests for production of tax returns. Under the trial court’s ruling, Relators

were required to provide their discovery responses on or before March 16, 2020, but have not yet

done so. A response to the petition for writ of mandamus relief from the real party in interest is

due on or before March 27, 2020.

       After reviewing Relators’ motion for emergency relief, this Court is of the opinion that the

temporary relief requested should be granted and that the January 31, 2020, orders of the trial court

referenced above should be stayed pending the ruling of this Court on Relators’ petition for writ

of mandamus.

       Therefore, the trial court’s January 31, 2020, orders compelling discovery responses are

hereby stayed pending the ruling of this Court on the mandamus before us in this case.




                                                 2
      IT IS SO ORDERED.

                              BY THE COURT

Date: March 17, 2020




                          3